
	
		I
		112th CONGRESS
		2d Session
		H. R. 5195
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Moran (for
			 himself and Mr. Doyle) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To establish a 5-year demonstration program to provide
		  skills to classroom teachers and staff who work with children with autism
		  spectrum disorders.
	
	
		1.Short titleThis Act may be cited as the
			 Autism Understanding and Training in School Methodologies
			 for Educators Act of 2012.
		2.FindingsThe Congress finds as follows:
			(1)Autism is a group of complex developmental
			 brain disorders collectively referred to as Autism Spectrum Disorders (ASDs)
			 that can cause a wide range of symptoms, skills, and levels of impairment
			 including social, communication and behavior changes.
			(2)Autism spectrum
			 disorders are also referred to as pervasive developmental disorders and include
			 subcategories of classic autism with ranges from high functioning autism (HFA)
			 to low functioning autism, Asperger syndrome, and pervasive developmental
			 disorder, not otherwise specified (PDD–NOS), as well as more severe cases of
			 Rhett Syndrome and Child Disintegrative Disorder.
			(3)Autism affects an
			 estimated 1 in 88 children by age 8 and 1 in 54 boys.
			(4)An estimated
			 1,500,000 individuals in the United States are affected by autism.
			(5)More children will
			 be diagnosed with autism this year than with AIDS, diabetes, and cancer
			 combined.
			(6)Autism is the
			 fastest growing serious developmental disability in the United States.
			(7)Autism costs the
			 Nation over $35,000,000,000 per year, a figure expected to significantly
			 increase in the next decade.
			(8)Boys are five
			 times more likely than girls to have autism.
			(9)There is currently no medical cure for
			 autism, but there are evidence-based educational methods proven to be effective
			 in improving outcomes for students with autism and research demonstrating the
			 benefits of routine and consistency.
			(10)The least
			 restrictive environment for educating students with autism spectrum disorder,
			 including, but not limited to, students with high functioning autism, Asperger
			 syndrome, and PDD–NOS, often is best achieved by enrollment in a general
			 education classroom with proper support.
			(11)General education
			 classroom teachers and staff often are not adequately trained to work
			 effectively with students with autism spectrum disorders, who have a wide
			 diversity of characteristics, although such skills may be attained through
			 qualified training programs and may be relatively easy to implement in school
			 settings.
			(12)Training general
			 education classroom teachers and staff to implement evidence-based practices
			 for educating students with autism spectrum disorders with accuracy and
			 fidelity will help provide for best possible outcomes not only for students
			 with autism, but also for other students in the classroom.
			(13)Children with
			 autism in highly transient families, such as the military (where the rate of
			 children on the spectrum is even higher) and foreign service families, often
			 face additional challenges in the public education system because of frequent
			 changes in the family’s geographic duty station or a parent’s deployment, which
			 can interrupt the provision of appropriate interventions and continuity of
			 effective educational methods.
			(14)In school
			 districts that have a large population of transient families or that border
			 military bases it is especially important to have staff who are highly trained
			 to provide effective services and build a proven track record of academic
			 achievement in serving students with autism.
			3.Demonstration
			 program authorized
			(a)Authorization of
			 grant programThe Secretary
			 is authorized to carry out a demonstration grant program to award grants to
			 eligible entities to enable such entities to accomplish the purposes described
			 in subsection (b).
			(b)PurposesA grant provided under this section shall
			 be used for the following purposes within schools providing education to
			 children in grades pre-kindergarten through 12:
				(1)Providing
			 evidence-based, in-service training to teachers, paraprofessionals, and other
			 staff on effective ways to teach, communicate, recognize, support, and interact
			 with children with autism spectrum disorder in the classroom and related school
			 settings. Training on providing effective support includes but is not limited
			 to academic support, behavioral support, communication support, social
			 emotional support, and facilitating positive peer interactions and social
			 skills.
				(2)Providing
			 technical assistance consisting of consultation on the type of training needed,
			 hands-on opportunities to practice and perform newly acquired skills and
			 methodologies with fidelity, and post-training support to ensure accuracy of
			 implementation in the classroom.
				(3)Executing strategies for recruiting and
			 retaining skilled personnel participating in the education of children with
			 autism spectrum disorders.
				(4)Implementing a program of parental support
			 and involvement in the education of students with autism spectrum
			 disorders.
				(c)Duration of
			 grantsA grant provided under
			 this section shall be—
				(1)for a period of
			 not more than 5 years, of which not more than the first 2 years shall be used
			 for planning; and
				(2)subject to annual
			 approval by the Secretary and subject to the availability of appropriations for
			 the fiscal year involved.
				(d)Limitation on
			 administrative costsAn
			 eligible entity may use not more than 20 percent of the funds received under
			 this section for the administrative costs of carrying out its responsibilities
			 under this section.
			(e)ApplicationsTo be eligible to receive a grant under
			 this section, an eligible entity shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
			(f)ReportThe Secretary shall conduct an evaluation
			 of the demonstration program authorized by this section and, not later than 1
			 year after the date of the completion of the demonstration program, shall
			 prepare and submit to the President and the Congress a report on such
			 evaluation, together with recommendations for dissemination and replication of
			 the results of the program.
			(g)DefinitionsFor
			 purposes of this section:
				(1)The term
			 autism spectrum disorders (ASDs) refers to complex disorders of
			 brain development that can affect individuals with varying degrees from mild to
			 severe, and is characterized by a combination of restricted repetitive and
			 stereotyped behaviors, interests and activities; qualitative impairments in
			 social interactions; and qualitative impairments in verbal and nonverbal
			 communication.
				(2)The term eligible entity means
			 an eligible local educational agency, or a consortia of such agencies, in
			 partnership with—
					(A)one or more
			 institutions of higher education; or
					(B)one or more
			 nonprofit educational entities with documented expertise in working with
			 children with autism.
					(3)The term eligible local educational
			 agency means a local educational agency that has no less than 10 percent
			 of its special education population identified with autism spectrum disorders,
			 including, but not limited to, high functioning autism, Asperger syndrome, and
			 PDD–NOS, and have documented a growth pattern in the number of these
			 students.
				(4)The term institution of higher
			 education has the meaning given such term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
				(5)The term
			 local educational agency has the meaning given the term in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(6)The term
			 Secretary means the Secretary of Education.
				
